IN THE SUPREME COURT OF PENNSYLVANIA
                         WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 6 WAL 2022
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
BRANDON LEE HUMPHREY,             :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 7 WAL 2022
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
BRANDON HUMPHREY,                 :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 8 WAL 2022
                                  :
               Respondent         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                  :
                                  :
BRANDON HUMPHREY,                 :
                                  :
               Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,     : No. 9 WAL 2022
                                  :
               Petitioner         :
                                  : Petition for Allowance of Appeal
                                  : from the Order of the Superior Court
         v.                       :
                                         :
                                         :
BRANDON HUMPHREY,                        :
                                         :
                  Respondent             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 10 WAL 2022
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
BRANDON HUMPHREY,                        :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 11 WAL 2022
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
BRANDON LEE HUMPHREY,                    :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 12 WAL 2022
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal
                                         : from the Order of the Superior Court
            v.                           :
                                         :
                                         :
BRANDON HUMPHREY,                        :
                                         :
                  Petitioner             :

COMMONWEALTH OF PENNSYLVANIA,            : No. 13 WAL 2022
                                         :
                  Respondent             :
                                         :

[6 WAL 2022, 7 WAL 2022, 8 WAL 2022, 9 WAL 2022, 10 WAL 2022, 11 WAL 2022, 12
           WAL 2022, 13 WAL 2022, 14 WAL 2022 and 15 WAL 2022] - 2
                                           : Petition for Allowance of Appeal
             v.                            : from the Order of the Superior Court
                                           :
                                           :
BRANDON LEE HUMPHREY,                      :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 14 WAL 2022
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRANDON HUMPHREY,                          :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 15 WAL 2022
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
BRANDON HUMPHREY,                          :
                                           :
                  Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 13th day of June, 2022, the Petition for Allowance of Appeal is

DENIED.




[6 WAL 2022, 7 WAL 2022, 8 WAL 2022, 9 WAL 2022, 10 WAL 2022, 11 WAL 2022, 12
           WAL 2022, 13 WAL 2022, 14 WAL 2022 and 15 WAL 2022] - 3